RESPONSE TO PETITION FOR REHEARING.
The charter of the city of Covington provides that before its council can malee any contract for any pitblic improvement, its proceedings relating thereto must be referred to its law committee, who, together with the city attorney, must report whether the same are regular, and whether the city will be liable for the cost of the improvement.
It was held in Worthington v. City of Covington, 82 Ky. 265, 6 Ky. L. 237, that a compliance with the charter in this respect was necessary to the validity of the contract. The petitions in this case *928failed to allege it. A demurrer was filed in the first case above named and overruled; but the question of their sufficiency upon this ground was made by the appellants pleading over and alleging by answer, which was denied by reply, that said report had not been made prior to the making of the contract.

Wm. E. Author, for appellants.


Carlisle, Goebel & Carlisle, for appellee.

The copies of the order of the council show that in fact the proposal of the appellee to do the work, was not accepted or his bond approved until the law committee a.nd the city attorney made the necessary report, and all were acted upon and approved by the same order.
The various acts of the owners of the property, as shown by its partition and the different sales and otherwise, shows, in our opinion, unequivocally, an intention to dedicate as a city street the land where the improvement was made. On the other hand, a user of the street for any particular length of time, as fifteen or twenty years, was not necessary to show its acceptance.
The making of a contract for its improvement, as the one in question, the erection -of gas posts along it, and other acts of control over it upon the part of the city shown in the record, sufficiently evidences its acceptance of the dedication.
The petitions for a rehearing are overruled.